DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without explicit details with respect to the“machine-learning data mining algorithm”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
 In regard to claims 1 and 8, the claims call for identifying, with a processor, the type of the mechanical ventilation airway device by applying a machine-learning data mining algorithm (see claim 1, lines 22-24 and claim 8, lines 12-16).  However, Applicant has failed to include any sort of details in the specification, or the claims for that matter, that would be critical or essential to the practice of the invention.  The Office acknowledges that Applicant merely makes mention that the processor uses machine-learning data mining algorithm stored in its memory to determine the type of airway device (see page 8, lines 27) but again fails to disclose how the algorithm utilizes monitored/recorded respiratory parameters to make an identification of the type of airway device.  Machine-learning data mining may be a known concept in computer program technologies, but Applicant has failed to disclose enough information to apply such technology to the ventilation arts such that one of ordinary skill would be enabled to practice the invention as claimed.   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 14, Applicant’s use of alternate language (i.e. “or”) in line 17 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.  The use of such alternate language should be avoided.
	In regard to claim 23, Applicant’s use of alternate language (i.e. “or”) in line 14 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.  The use of such alternate language should be avoided.

Conclusion
Claims 1-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, particularly the Jalali et al and Dhingra et al. references, teach Applicant’s invention of an apparatus and method for confirming a type of mechanical ventilation airway device used during an anesthesia procedure by applying machine-learning data mining or identifying at least one candidate time by determining a mean increase in the TV respiratory parameter or the PIP respiratory parameter at each of the at least one candidate time, as claimed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649